Fourth Court of Appeals
                                  San Antonio, Texas
                                      December 9, 2015

                                     No. 04-15-00700-CR

                                     Evonta GARRETT,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                  From the 290th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015CR8308
                          Honorable Melisa Skinner, Judge Presiding


                                        ORDER

       Appellant’s motion for extension of time to respond to this court’s order dated November
17, 2015, is granted. We order appellant’s response due December 18, 2015.




                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of December, 2015.


                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court